Citation Nr: 1717123	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for hypertension.

2.  Entitlement to service connection, to include on a secondary basis, for bone spurs of the hips.

3.  Entitlement to service connection, to include on a secondary basis, for right ankle disability.

4.  Entitlement to service connection, to include on a secondary basis, for left ankle disability.

5.  Entitlement to restoration of a 40 percent disability rating for right hip degenerative arthritis, snapping iliotibial band syndrome, to include consideration of whether the reduction to 20 percent, effective April 1, 2008 was proper. 

6.  Entitlement to a disability rating greater than 20 percent for right hip degenerative arthritis, snapping iliotibial band syndrome.

REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, November 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was previously before the Board in October 2015 at which time they were remanded for additional development.  It has now returned to the Board.  

As originally developed, the Veteran's appeal included the additional issue of entitlement to service connection for depression, which was later granted in an April 2016 rating decision.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument, therefore, the issue is not considered part of the current appeal.  Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue.

The record also reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a November 2015 determination, which denied a total disability rating based on individual unemployability (TDIU).  See VA Form 21-0958, received September 12, 2016.  The Board notes that receipt of the NOD has been acknowledged by the RO in the electronic Veterans Appeals Control and Locator System (VACOLS) and is awaiting issuance of a statement of the case.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to this disability claim, Manlincon is not applicable in this case.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  Consequently, the Board will not further address this matter at this time, and the TDIU issue will be the subject of a later Board decision, if ultimately necessary.

The issues of service connection for right and left ankle disorders and an increased evaluation for right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service or service-connected disability.

2.  The Veteran is service-connected for bilateral hip degenerative arthritis, snapping iliotibial band syndrome, and the bone spurs she developed as a consequence are contemplated by the current disability ratings assigned; there is no competent and credible evidence that she has additional disability involving bone spurs of the bilateral hips that is not already compensated.

3.  A comparison of the medical evidence reflects improvement in the Veteran's service-connected right hip disability that has been maintained under the ordinary conditions of life.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for bone spurs of the bilateral hips are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The reduction of the 40 percent rating for service-connected right hip degenerative arthritis, snapping iliotibial band syndrome was proper.  38 U.S.C.A. §§ 1155, 5107 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DCs) 5251, 5252, 5253, 5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 14, 2006, October 8, 2010, and August 16, 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the notice procedures applicable to rating reductions are found in other specific regulations, and VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See 38 C.F.R. § 3.105(e).  Thus, the notice and assist provisions of the VCAA do not apply to rating reductions. 

In September 2007, the RO issued the Veteran a rating action proposing to reduce the schedular evaluation assigned for his right hip degenerative arthritis, snapping iliotibial band syndrome from 40 percent to 20 percent and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that she had 60 days to submit additional evidence showing that her compensation payments should be continued at their present level, and that she could request a predetermination hearing.  The Veteran did not request a hearing but expressed disagreement with the proposed reductions in a written statement received on January 3, 2008. 

In a January 2008 rating action, the RO effectuated the reduction from 40 percent.  The effective date of the reduction was April 1, 2008, which was after the last day of the month in which the 60-day period from the January 2008, notice of the rating action ended.  See 38 C.F.R. § 3.105 (e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this aspect of the appeal.

VA also satisfied its duty to assist the Veteran in the development of her hypertension and bone spur claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of her claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in August 2006, July 2007, November 2010, September 2011, October 2015, and March 2016.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.  

II.  Law and Analysis for Service Connection 

The Veteran is seeking service connection for hypertension and bone spurs.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease) and cardiovascular-renal disease (including hypertension), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that the current hypertension and bilateral hip bone spurs are caused, or made worse, by her service-connected hip disabilities.  Although she appears to have limited her argument to principles of secondary service connection, direct service connection was also considered by the RO during the course of this appeal.

A.  Hypertension

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension prior to the Veteran's separation in November 1976.  

There is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of her service discharge.  In a March 2016 opinion, the VA examiner noted the onset of the hypertension as 1996 and that review of military records revealed no evidence of hypertension while on active duty.  Following review of the claims file and examination of the Veteran, the examiner concluded that it is less likely than not that the Veteran's claimed hypertension is due to, or aggravated beyond its natural progression by, her service connected hip disabilities or the medications used to treat them.  

She explained that although the Veteran claimed that hip pain causes elevated blood pressure, the medications Tramadol and Hydrocodone provide adequate pain control and, more importantly reduce, rather than elevate blood pressure.  In addition, the examiner also explained that the Veteran's hypertension had not been permanently aggravated because there was no evidence of uncontrolled blood pressure.  

Based on the foregoing, the Board finds that service connection for hypertension is not warranted.  The single medical opinion on file fails to support the Veteran's claim and is highly probative as it is based upon a review of the claims file and supported by an expressed rationale.  The VA examiner considered the course of the Veteran's hypertension, the results of clinical evaluation, and the Veteran's credible lay statements as reasoning for why it was less likely than not the Veteran's service-connected hip disabilities, or the medications used to treat them, play any role in the development or chronic worsening of the hypertension.  There are no favorable competent opinions of record, and no other medical evidence of record suggests such a relationship.  

Absent evidence of a nexus between the claimed hypertension and the service-connected hip disabilities, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra.

With regard to whether the evidence establishes a direct connection between the Veteran's service and her development of hypertension, the Board notes that service treatment records do not show an actual diagnosis of hypertension.  There is also no evidence of hypertension within one year of separation from her period of active duty, in 1976.  Because a diagnosis of hypertension was not demonstrated until years following her separation from active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, there is no competent evidence linking hypertension to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to service/events therein.

To the extent the Veteran's statements purport to provide a nexus opinion between her hypertension and service-connected hip disabilities and/or military service, the Board notes determining such etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the cardiovascular system and the various causes and risk factors of hypertension and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of her hypertension, the probative value of her opinion is outweighed by that of the VA examiner, who clearly has the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Bone Spurs

Service treatment records confirm that the Veteran was seen on several occasions for treatment of snapping iliotibial band and related bilateral hip problems; however, no bone spurs of either hip were noted during active duty service.

Post-service VA treatment records show complaints of continued hip problems treated conservatively to include receiving steroid shots every six and later resulting in a left iliotibial band Z lengthening in 2002, 2006, and 2007.  X-rays from July 2004 showed osteophyte formation in the greater trochanter region of each femur related to osteoarthritis.  See VA radiology report, dated July 6, 2004.  When examined by VA in October 2015, the examiner confirmed radiological findings of bilateral degenerative changes with periarticular osteophytes involving both hips.  

Service connection is currently in effect for degenerative arthritis, status post iliotibial band release of the left hip and degenerative arthritis, snapping iliotibial band syndrome of the right hip.  

When examined by VA in March 2016, the examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and an examination was performed.  Following the examination, the examiner concluded that in addition to the service-connected snapping iliotibial band syndrome and degenerative arthritis of both hips, the Veteran had additional diagnoses of gout, rheumatoid arthritis, and bone spurs.  The examiner concluded that the bone spurs were due to the non service connected diagnoses of gout and rheumatoid arthritis.  

Having reviewed the evidence of record, the Board finds that service connection for bilateral hip bone spurs (as separate from the Veteran's currently service-connected degenerative arthritis, snapping iliotibial band syndrome of both hips) is not warranted.  Essentially, the weight of the medical evidence indicates that his bone spurs are linked with his currently service-connected bilateral hip disabilities.  Thus, to the extent that bone spurs are complained of or otherwise documented, the Board finds that they are part and parcel of the Veteran's service-connected hip disabilities and are being compensated as part of her disability evaluation for this condition.  Accordingly, in the present case, service connection is not warranted on an independent basis for these problems. 

It is important to recognize that the Veteran is not entitled to be doubly compensated for the same disability symptoms.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The claimed bone spurs encompass the same symptomatology as, and cannot be separated from, the Veteran's already service-connected bilateral hip arthritis and snapping iliotibial band syndrome and the Veteran has already been fully compensated for this disability, which includes her bone spurs.  Absent evidence of a musculoskeletal disorder with distinct symptomatology, service connection cannot be granted as such an award would be duplicative of his already service-connected hip disabilities and would amount to impermissible pyramiding.

Any issue as to a separate and distinct disability rating for bone spur can only be accomplished by way of an increased rating claim for the bilateral hip disabilities.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


III.  Law and Analysis for Reductions/Restorations 

The Veteran contends that the reduction of her right hip evaluation from 40 percent to 20 percent was improper.  In March 2008, she submitted a written statement indicating disagreement with the finding by the RO that the right hip disability had improved, and stating that the VA Assistant Chief of Staff of Orthopedics determined that her disability had not improved and would only continue to deteriorate.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

As noted in the Introduction, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction). Therefore, the Board will focus only upon the propriety of the reduction. 

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Historically service connection was granted for a bilateral hip disability in a May 2003 rating decision that classified the disability as snapping iliotibial band of the right hip, and assigned an initial 10 percent disability rating, under DCs 5299-5252.  Subsequently in a September 2006 rating decision, the RO granted a 40 percent disability rating for the right hip disorder, effective July 5, 2006, the date of the Veteran's claim for an increased rating.  

At the time the Veteran was re-examined in July 2007, and the proposed rating was issued in September 2007, the 40 percent disability rating for the right hip disability was in effect for less than 5 years.  This remained the case when the reduction was implemented in a January 2008 rating action; at that time, the 40 percent evaluation has been in effect from July 5, 2006 to April 1, 2008.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344 (c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability rating from 40 percent to 20 percent for her service-connected right hip disability, were proper.  Based on a review of the evidence, it is demonstrated that actual improvement in the overall disability under the ordinary conditions of life and work has occurred.

As previously noted by the Board originally when service connection was granted, right hip degenerative arthritis, snapping iliotibial band syndrome was rated by analogy under DCs 5299-5252 (5299 represents an unlisted condition being rated by analogy).  38 C.F.R. §§ 4.20, 4.71a, (2016).

The rating criteria based on limitation of motion and hip joint disabilities are found in DCs 5250 through 5255, under 38 C.F.R. § 4.71a.  Limitation of the thigh/hip is rated under DCs 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a.  The Board notes that prior to the reduction, the right hip disorder was evaluated under DC 5252 for limitation of flexion of the thigh.  Id.

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5252. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5251. 

Under DC 5253, which addresses impairment of the thigh, a 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

At the time her 40 percent rating for the right hip was in effect, the evidence included an August 2006 VA examination wherein the Veteran reported she has suffers from constant pain that travels to the upper thigh, loss of strength, weakness, and easy fatigability, which affects her ability to sit, stand, or walk for prolonged periods, and difficulty with bending.  She described the pain as crushing, burning, aching, sharp and cramping with an intensity level of 10 on a pain scale of 1 to 10.  The pain can be elicited by physical activity and is relieved by rest and medication.  Physical examination revealed right hip active range of motion of flexion to 11 degrees, extension to20 degrees, abduction to 45 degrees,  adduction to 25 degrees, internal rotation to 30 degrees, and external rotation to 50 degrees.  Joint function is additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination.  X-ray of the right hip was normal.  

The 40 percent rating for the right hip was noted to be based on flexion of the thigh limited to 10 degrees on this examination.  

Additionally the pre-reduction evidence includes VA records from 2006 through 2007 which show that while the Veteran continued to report right hip pain, there is no indication of a worsening in range of motion or incapacitating episodes.  Rather pertinent findings in April 2007, show active-assistive range of right hip motion within full limits with pain at the end of range of flexion and mildly tight iliotibial band.  

The report of the July 2007 VA examination, which formed the basis of the reduction, shows a marked improvement in right hip function, specifically in range of motion.  During this examination, the Veteran's reports of right hip problems remained unchanged, including continued pain, with an intensity of 5/10 on the pain scale.  Physical examination revealed active range of motion for the right hip of 110 degrees of flexion, 25 degrees of extension, 35 degrees of abduction and 15 degrees of adduction.  Internal and external rotation were 30 and 50 degrees respectively.  Joint function is additionally limited by 5 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance. 

The Board finds that improvement is shown in this VA examination as the evidence reflects the range of motion of right hip/thigh, including on repetitive use, are shown to be noncompensable, albeit with some pain on motion, and subjective complaints of pain which is contemplated by the continued 20 percent rating per hip.  The range of right hip motion clearly improved substantially as compared to the range of motion findings on which the 40 percent disability rating was based.  In addition, there was a significant improvement in pain at 5/10 compared to the prior pain level of 10/10 she reported in the August 2006 examination.  The Board also finds, given the clinical records, that the Veteran's right hip represents sustained and material improvement under the ordinary conditions of life.  Thus a restoration of the 40 percent rating is not shown to be warranted under the DCs 5251 and 5252 for limited motion.  

With regard to the other diagnostic codes relating to the hip, the medical evidence shows that the Veteran's service-connected right hip disability does not indicate evidence of actual ankylosis of the hip, flail hip joint or fracture of the shaft or anatomical neck of the femur as contemplated by DCs 5250, 5254 and 5255.  Id.  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  Under DCs 5251 and 5253, the maximum ratings for limitation of motion or impairment of the thigh are 10 percent and 20 percent respectively.  Thus, those codes would not provide a basis for a higher rating.  Id.  38 C.F.R. § 4.71a.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e), and the preponderance of the evidence establishes improvement in both hip disorders.  Consequently, the reduction in rating from 40 to 20 percent for the right hip disability was proper.  

Therefore, the appeal for restoration of a 20 percent rating for the right hip disability at issue must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for bone spurs of the bilateral hips is denied. 

The reduction in the disability rating from 40 percent to 20 percent for right hip degenerative arthritis, snapping iliotibial band syndrome, effective April 1, 2008 was proper.


REMAND

The Veteran seeks service connection for left and right ankle disorders that she contends.  In the alternative, she also claims the disorders were caused, or made worse, by her service-connected bilateral hip disabilities.  In this regard, service connection is currently in effect for degenerative arthritis and snapping iliotibial band syndrome involving both hips.

When examined by VA in September 2011 and March 2016, both examiners ultimately concluded that the Veteran's right and left ankle disorders were not related to her service-connected bilateral hip disabilities, but neither sufficiently addressed the question of whether the Veteran has additional disability resulting from aggravation of the ankle disorders by the service-connected hip disabilities.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, a clarifying addendum opinion is needed.

The Veteran is also seeking a higher disability rating for her service-connected right hip disability.  The record indicates that she was most recently afforded a VA examination in March 2016.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Both initial and repetitive use testing of the Veteran's right hip range of motion were performed.  Although the examiner also assessed whether there was evidence of pain with weight-bearing, she did not provide information as to whether pain was present in passive motion.  Because the March 2016 VA report does not fully satisfy the requirements under Correia, this information should be provided by an examination obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

2.  The Veteran's claims file should then be returned, if possible, to the VA examiner who examined her in March 2016 for a more detailed and responsive opinion.  If that examiner is not available, the Veteran's file should be sent to another VA examiner who will have an opportunity to review the complete file.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.

In light of additional review the record, the examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left and right ankle disorders are aggravated (i.e., permanently worsened beyond their normal progression) by her already service-connected right hip degenerative arthritis and snapping iliotibial band syndrome.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.

3.  Then schedule the Veteran for a VA examination of her service-connected right hip degenerative arthritis and snapping iliotibial band syndrome.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

The examiner should also provide findings (expressed in degrees, with standard ranges provided for comparison purposes) as to the range of motion of the right hip, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed.  

He/She should also report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the hip is used repeatedly over a period of time.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether pain causes effective functional ankylosis.  

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's right hip degenerative arthritis and snapping iliotibial band syndrome.  He/She should also indicate whether impairment of the thigh, hip flail joint, impairment of the femur is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, DCs 5253-5255.  The examiner should discuss the degree to which the Veteran's right hip degenerative arthritis and snapping iliotibial band syndrome would impair her ability to be employed.

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Cour) for additional development or other appropriate action 





must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


